Citation Nr: 1130768	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to aid and attendance or housebound benefits for the appellant.


REPRESENTATION

The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to November 1952.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death and denied aid and attendance or housebound benefits for the appellant.

In May 2010, the Board remanded the case to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Myocardial infarction, heart disease, hypertension, and diabetes that caused or contributed to causing the Veteran's death were not present until many years after the Veteran's service.

2.  The appellant is not a patient in a nursing home.

3.  The appellant's visual impairment is not to the extent of corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

4.  The appellant has not been shown to need regular assistance with daily tasks such as dressing, bathing, or eating.

5.  The appellant is not housebound.


CONCLUSIONS OF LAW

1.  No service-connected disorder caused or contributed substantially or materially to causing the Veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The appellant's circumstances do not meet the criteria for increased pension benefits based on the need for regular aid assistance or on permanently housebound status.  38 U.S.C.A. §§ 1502, 1541, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 

subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  In the context of a claim for dependency and indemnity compensation (DIC) (compensation for survivors of veterans with a service-connected cause of death), the United States Court of Appeals for Veterans Claims (Court) has explained that notice under 38 U.S.C.A. § 5103(a) must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice should also explain how VA assigns effective dates for benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided preadjudication VCAA notice in an August 2007 letter.  In that letter, the RO advised the appellant what information and evidence was needed to substantiate her claims for DIC and for aid and attendance or housebound benefits.  The case was last adjudicated in May 2011.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including medical records and records from the Social Security Administration (SSA).  The Veteran's service medical records were sought, but were determined to be unavailable.  The appellant has been scheduled and rescheduled for a VA medical examination with regard to her claim for aid and attendance or housebound benefits; but has not reported for either appointment.

Although the RO did not fulfill all aspects of VCAA notice, the appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by responding to notices and providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claims.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Cause of Death

The appellant is seeking to establish service connection for the cause of the Veteran's death, for the purpose of establishing the appellant's entitlement to DIC.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, including cardiovascular disease, hypertension, and type 2 diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service medical records have been found to be unavailable, and may have been destroyed in a fire that occurred in July 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Court has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the appellant's claim.

Records in the claims file indicate that, after his service, the Veteran held employment from the 1950s through the early 1980s.  He received VA pension, beginning in the 1980s, for disability due to non-service-connected disorders.  In his 1983 claim for pension, he reported that he had last worked in 1982.  He reported that he presently had high blood pressure and disorders of the back and left leg.  Medical records from the 1980s show that he sustained a low back injury in 1982, that he was on medication for high blood pressure from the early 1980s, and that diabetes mellitus was diagnosed in the mid 1980s.  Medical records from the 1990s indicate that the Veteran had hypertension, arteriosclerotic heart disease, osteoarthritis, and diabetes mellitus.  He had a cerebrovascular accident in 1993.  In the death certificate for the Veteran, the certifying physician entered myocardial infarction as the immediate cause of the Veteran's death.  The physician listed as underlying causes of death coronary artery disease, hypertension, and type 2 diabetes mellitus.

In a 2008 statement in support of her claim, the appellant asserted that the illness that led to the Veteran's death began during his active service.  She contended that illness that began during his service was caused by improper vaccines, exposure to dangerous substances, or medical malpractice.

Medical records show that the Veteran had hypertension and diabetes from the 1980s forward.  There is no medical evidence that he had hypertension, heart disease, or diabetes during service or soon after service.  There is no medical finding or opinion supporting a connection between the Veteran's heart disease, hypertension, or diabetes and any disease, injury, or other event during his service.  The appellant's assertions regarding possible hazards during the Veteran's service do not help to show that any of the illnesses that were treated long after service, and that caused or contributed to causing the Veteran's death, became manifest during his service or as a result of events during his service.  The preponderance of the evidence, then, is against service connection for the cause of the Veteran's death.

Aid and Attendance or Housebound Benefits

The appellant, as the widow of the Veteran, has been found eligible for pension based on the non-service-connected death of the Veteran.  She is seeking increased pension benefits based on her claim that she needs regular aid and attendance or is housebound.  She reports that she has visual impairment to the extent that she is largely blinded.

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1541(d), (e) (West 2002).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b).  A person will be considered blind or so nearly blind as to need regular aid and attendance if he or she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. § 3.351(c)(1).

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound.  38 U.S.C.A. § 1541(e).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f).

The appellant is not a patient in a nursing home.  In a 2008 statement in support of her claim, the appellant wrote that she is blinded to the extent that a doctor told her to stop driving.  She stated that she could not see well enough to watch television from a distance of five feet.  She asserted that she required someone to help her in many aspects of daily life.

The appellant submitted the report of a private vision examination that she had in May 2007.  At that time, she reported that her vision was blurry and was worsening.  She indicated that she had difficulty reading small print, and that she could not watch television or drive.  The examining physician noted that the appellant had glaucoma, and after-cataract obstruction.  On examination, the appellant's vision was 20/50 in the right eye and 20/80+2 in the left eye without correction, and 20/40+ in the right eye and 20/40 in the left eye with correction.

The appellant's visual impairment as shown in the 2007 examination does not  meet the criteria under 38 C.F.R. § 3.351(c)(1) for her to be considered so nearly blind as to require regular aid and attendance.  The appellant stated in general terms that she needs someone to help her in many aspects of her daily life.  She has not reported, however, a need for assistance with specific activities such as dressing and undressing, bathing, or eating.  She reports that she cannot drive, but she has not indicated that she cannot go outdoors.  She has indicated that she can ride in a car as a passenger.  The preponderance of the assembled evidence is against a finding that she needs regular aid and attendance, and is against a finding that she is permanently housebound.  The Board therefore denies the claim for increased pension based on the need for aid and attendance or on housebound status.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to increased survivor's pension benefits based on a need for aid and attendance or on housebound status is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


